     Case 2:20-cv-00901-DJH--DMF Document 14 Filed 05/14/20 Page 1 of 2




 1                                                                                         ASH

 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9    Maria Guadalupe Lucero-Gonzalez, et            No. CV-20-00901-PHX-DJH (DMF)
10    al.,                                           ORDER
11                           Plaintiffs,
12    v.
13
      Kris Kline, et al.,
14
                             Defendants.
15
16           Defendants have filed a Motion for Leave to Exceed Page Limit in their response to
17   Plaintiffs’ Motion for Temporary Restraining Order and Preliminary Injunction (Doc. 12).
18   Defendants attest that their response “will be approximately 25 pages.” For good cause
19   shown, the Court will grant the Motion.
20           IT IS ORDERED:
21           (1)    The referral to the Magistrate Judge is withdrawn as to Defendants’ Motion
22   for Leave to Exceed Page Limit (Doc. 12).
23           (2)    The Motion for Leave to Exceed Page Limit (Doc. 12) is granted.
24   ....
25   ....
26   ....
27   ....
28   ....
     Case 2:20-cv-00901-DJH--DMF Document 14 Filed 05/14/20 Page 2 of 2




 1         (3)      All other matters must remain with the Magistrate Judge for disposition as
 2   appropriate.
 3         Dated this 14th day of May, 2020.
 4
 5
 6                                               Honorable Diane J. Humetewa
 7                                               United States District Judge

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                -2-
